Title: Joseph Delaplaine to Thomas Jefferson, 19 June 1814
From: Delaplaine, Joseph
To: Jefferson, Thomas


          
            Sir,  Philada  June 19h 1814
            I have been favoured with your very obliging and satisfactory letter respecting the portraits of Columbus & Americus Vespusius; and shall avail myself of your kind offer whenever an opportunity offers.
            I have taken the liberty to mention your name in the prospectus enclosed, & hope it will meet your approbation.—
            Mr Madison, & the different heads of departments have given me their names as patrons to this work, which
			 occupies my exclusive means & attention. Many other distinguished men of our country
			 approbate the plan & have patronized the undertaking, and I cherish a hope that your patronage will not be wanting; not so much from the pecuniary consideration of it, as from its
			 respectability.
			 An individual subscription, in a pecuniary point of view cannot at any time be of any consequence.
            Hoping to be honored with a letter, I remain with perfect regard your obedt huml stJoseph Delaplaine
          
          
            
              
                P. S. 
                Your portrait will appear in the first volume but I should prefer Stuart’s portrait of you to that of Mr Peale: How I am to manage this I cannot tell, if Mr Stuart will refuse to lend me the portrait I mean the original one.
              
            
          
        